DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11, 12 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miura et al., US Pub. 2017/0131156.
Regarding claim 11, Miura teaches a portable communication device comprising:
a housing (a casing 2 for mobile device; see paragraph 0023);
a display (LCD; see paragraph 0024) accommodated in the housing;
a printed circuit board (circuit board 10; see figure 2) accommodated in the housing;
a structure (electrical connection 6) disposed between the PCB and a rear cover of the portable communication device (rear cover not shown in figure 1, the rear cover located below the circuit board 3), and including an opening formed therein (open space accommodating the thermistor/temperature detector 5); and
a thermistor (thermistor 5) disposed on a surface of the PCB (10 facing the rear cover such that the thermistor is spaced apart from the rear cover, and disposed at least partially in the opening of the structure.
Regarding claims 12 and 13, Miura teaches the portable communication device, wherein the thermistor (5) is surrounded by a wall defining the opening (wall formed both ends of the thermistor; see figure 1), wherein the thermistor is spaced apart from a wall defining the opening of the structure.

Claim(s) 16 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Urban, US Pat. 9,213,361.
Regarding claim 16, Urban teaches a portable communication device (see col. 1, lines 5-15) comprising:
a housing (enclosure 101; see at least col. 2, line 47 to col. 3, line 5 and figure 1B);
a display (102) accommodated in the housing;
a first printed circuit board (PCB 112) accommodated in the housing;
a second PCB (110) accommodated in the housing between the first PCB (112) and a rear cover (rear area 103b) of the housing, the second PCB substantially parallel to the first PCB and electrically connected with the first PCB;
a thermistor (116) disposed on a first surface of the second PCB (110) facing the rear cover (103b) such that the thermistor is spaced apart from the rear cover; and 
a processor (106) disposed between the first PCB and the second PCB, wherein the processor is configured to obtain an electrical signal corresponding to a temperature of an area in proximity of a portion of the housing detected by the thermistor (CPU monitors hot spots detected by the thermistors; see col. 2, lines 36-45).
Regarding claim 20, Urban teaches the portable communication device, further comprising: 
at least one connecting portion, wherein the at least one connecting portion electrically connecting the PCB to the other PCB (the first and second circuit boards are connected to another PCB 104).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miura in view of Urban.
Regarding claims 14 and 15, Miura teaches the claimed invention except for having another PCB disposed between the PCB and the display, electrically connecting the PCBs, and a process or disposed between the PCBs for receiving electrical signal from the thermistors.
Uran teaches a portable communication device, further comprising:
another PCB (112; see figure 1B) disposed between a PCB (110) and a display (102), the other PCB (112) substantially parallel to the PCB (110) and electrically connected to the PCB; and a processor (106) disposed between the PCB (110) and the other PCB (112), the processor configured to receive from the thermistor an electrical signal corresponding to a temperature (CPU monitors hot spots detected by the thermistors; see col. 2, lines 36-45).  Urban teaches that multiple PCB allows for increase temperature detection area of the communication device (see at least col. 2, lines 22-59).  
It would have been obvious to one skilled in the art before the effective filing date of the current invention to have combine the teachings of Urban with Miura, since the multiple PCBs as taught by Urban allows for increase and/or improved temperature sensing features for the communication device of Miura.    
Urban further teaches the portable communication device, further comprising: 
at least one connecting portion, wherein the at least one connecting portion electrically connecting the PCB to the other PCB (the first and second circuit boards are connected to another PCB 104).
It would have been obvious to one skilled in the art before the effective filing date of the current invention to have combine the teachings of Urban with Miura, since the connection portion allows for the multiple PCBs to be connected and/or function as a unit.   
Claim(s) 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Urban in view of Sporck et al., US Pub. 2015/0229155.
Regarding claims 17 and 18, Urban teaches the claimed invention except for a structure disposed between the PCB and a rear side, and including an opening formed therein; and wherein the thermistor is at least partially disposed in the opening.
Sporck teaches a portable communication device (handheld mobile device; paragraph 0001), wherein a structure (heat spreader 620; see figure 6) is located between the PCB (603) and a rear side (opposite the display 601), the structure having an opening for accommodating the thermistor (thermal sensors 650; see paragraph 0027).  Sporck teaches the structure allows for wider area of thermal sensing for his communication device (see paragraph 0027), and the structure allows for holding the thermal sensor along the circuit board (603; see figure 6). 
It would have been obvious to one skilled in the art before the effective filing date of the current invention to have combine the teachings of Sporck with Urban, since the structure taught by Sporck allows for wider thermal sensing area as well as holding the thermal sensors in place.   
  
Allowable Subject Matter	
Claims 1-10 are allowed over the prior art of record.
Claim 1 teaches an electronic device, comprising; “a thermistor mounted on a side of the second board facing the rear cover of the housing, the thermistor not being in direct contact with the rear cover of the housing; and 
at least one side structure disposed on the second board for providing a space between the rear cover and the second board in which space the thermistor is disposed, wherein a height of the at least one side structure is greater than a height of the thermistor such that an air gap is formed between the thermistor and the rear cover.”
Above claimed structure in combination with the base claim structures found in claim 1 are not taught or disclosed by the prior art of record.  Claims 2-10 depend on claim 1.
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S LEE whose telephone number is (571)272-1994. The examiner can normally be reached 6AM-2PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KYUNG S. LEE
Primary Examiner
Art Unit 2833



/KYUNG S LEE/Primary Examiner, Art Unit 2833